GARRARD, Judge,
dissenting.
I agree with the majority's analysis of what Trial Rules 12(B) and 15(A) contemplate should occur concerning the time limitations for filing an amended complaint after the court has granted a TR 12(B)(6) motion to dismiss. When Bard failed to file its amended complaint within the time allowed at the April 283, 1984 hearing or within the time allowed after it appeared on June 1, 1984 the appellees could have moved for judgment. They did not.
The court could sua sponte have entered a judgment. -It did not.
When Bard again appeared and request ed an extension on October 26, 1984 the court could have set the matter for hearing. But, again, it did not. What the court did do was grant Bard an extension to November 26, 1984 within which to file its amended complaint. No objection to that extension was filed by anyone.
Under these facts it was clearly an abuse of discretion for the court to then determine that the amended complaint filed November 7, 1984 was untimely.
Moreover while the amended complaint may state alternative and inconsistent theories, it plainly asserts liability of the defendants on the theory of either an oral contract or on quantum meruit. At this stage of the proceedings it was not subject to dismissal. Martin v. Shea (1984), Ind., 463 N.E.2d 1092.
The judgment should be reversed and the case remanded.